DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,762,620. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,762,620.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,762,620
A computer-implemented method, comprising: receiving a training reflection image and a training transmission image for a semi- reflective surface representation; and applying a plurality of manipulations simulating behaviors observed in real-world data to the training reflection image and the training transmission image to synthesize training data for a deep learning neural network model.
A method, comprising: synthesizing training data for a deep learning network by applying a plurality of manipulations to a training reflection image and a training transmission image for a semi-reflective surface representation, the plurality of manipulations simulating behaviors observed in real-world data; training the deep learning network to learn a residual representation of a reflection and transmission relative to input images, using the training data; receiving, as input to the deep learning network, polarization images of a real-world scene having a semi-reflective surface; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.



Claim 15 of instant application
Claim 18 of U.S. Patent No. 10,762,620
A non-transitory computer readable storing code executable by a processor to perform a method comprising: receiving a training reflection image and a training transmission image for a semi- reflective surface representation; and applying a plurality of manipulations simulating behaviors observed in real-world data to the training reflection image and the training transmission image to synthesize training data for a deep learning neural network model; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.
A non-transitory computer readable storing code executable by a processor to perform a method comprising: synthesizing training data for a deep learning network by applying a plurality of manipulations to a training reflection image and a training transmission image for a semi-reflective surface representation, the plurality of manipulations simulating behaviors observed in real-world data; training the deep learning network to learn a residual representation of a reflection and transmission relative to input images, using the training data; receiving, as input to the deep learning network, polarization images of a real-world scene having a semi-reflective surface; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.


Claim 16 of instant application
Claim 19 of U.S. Patent No. 10,762,620
A system, comprising: a memory; and at least one processor for: receiving a training reflection image and a training transmission image for a semi- reflective surface representation; and applying a plurality of manipulations simulating behaviors observed in real-world data to the training reflection image and the training transmission image to synthesize training data for a deep learning neural network model; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.
A system, comprising: a memory; and at least one processor for: synthesizing training data for a deep learning network by applying a plurality of manipulations to a training reflection image and a training transmission image for a semi-reflective surface representation, the plurality of manipulations simulating behaviors observed in real-world data; training the deep learning network to learn a residual representation of a reflection and transmission relative to input images, using the training data; receiving, as input to the deep learning network, polarization images of a real-world scene having a semi-reflective surface; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.




Claim 1 of U.S. Patent No. 10,762,620
A computer-implemented method, comprising: - 49 -receiving, as input to a neural network model, polarization images of a real-world scene having a semi-reflective surface; and processing the polarization images by the neural network model, according to a learned residual representation of a reflection and transmission relative to input images, to produce a residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.
A method, comprising: synthesizing training data for a deep learning network by applying a plurality of manipulations to a training reflection image and a training transmission image for a semi-reflective surface representation, the plurality of manipulations simulating behaviors observed in real-world data; training the deep learning network to learn a residual representation of a reflection and transmission relative to input images, using the training data; receiving, as input to the deep learning network, polarization images of a real-world scene having a semi-reflective surface; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.



Claim 22 of instant application
Claim 18 of U.S. Patent No. 10,762,620
A non-transitory computer readable storing code executable by a processor to perform a method comprising: receiving, as input to a neural 
A non-transitory computer readable storing code executable by a processor to perform a method comprising: synthesizing training data for a deep learning network by applying a plurality of manipulations to a training reflection image and a training transmission image for a semi-reflective surface representation, the plurality of manipulations simulating behaviors observed in real-world data; training the deep learning network to learn a residual representation of a reflection and transmission relative to input images, using the training data; receiving, as input to the deep learning network, polarization images of a real-world scene having a semi-reflective surface; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.


Claim 23 of instant application
Claim 19 of U.S. Patent No. 10,762,620
A system, comprising: a memory; and at least one processor for: receiving a training reflection image and a training transmission image for a semi- reflective surface representation; and applying a plurality of manipulations simulating behaviors observed in real-world data to the 
A system, comprising: a memory; and at least one processor for: synthesizing training data for a deep learning network by applying a plurality of manipulations to a training reflection image and a training transmission image for a semi-reflective surface representation, the plurality of manipulations simulating behaviors observed in real-world data; training the deep learning network to learn a residual representation of a reflection and transmission relative to input images, using the training data; receiving, as input to the deep learning network, polarization images of a real-world scene having a semi-reflective surface; outputting, by the deep learning network, the residual representation of the reflection and transmission for the semi-reflective surface of the real-world scene.


	Claims 2-14 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664